DETAILED ACTION


Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, please replace “the melt” with “a melt”.

Claim 3 is objected to because of the following informalities:  In line 2, please replace “the melt” with “a melt”.

Claim 9 is objected to because of the following informalities:  In line 6, please replace “carbon atoms of the” with “carbon atoms of a”.

Claim 9 is objected to because of the following informalities:  In line 7, please replace “can be” with “may be”.

Claim 9 is objected to because of the following informalities:  In line 8, please replace “the number” with “a number”.

Claim 9 is objected to because of the following informalities:  In line 8, please replace “the direct” with “a direct”.

Claim 9 is objected to because of the following informalities:  In line 9, please replace “between the two” with “between two”.

Claim 10 is objected to because of the following informalities:  In line 13, please replace “cyclopentadienyl, pentamethyl” with “cyclopentadienyl)(pentamethyl”.

Claim 10 is objected to because of the following informalities:  In line 18, please replace “(n-propyl cyclopentadienyl,” with “(n-propyl cyclopentadienyl)”.

Claim 10 is objected to because of the following informalities:  On page 5, line 1, please replace “pentamethyl cyclopentadienyl)” with “(pentamethyl cyclopentadienyl)”.

Claim 11 is objected to because of the following informalities:  In line 14, the compound “bis(n-propyl cyclopentadienyl) hafnium dimethyl” is included in the term “bis(n-propyl cyclopentadienyl) hafnium dichloride, dimethyl, or dihydride” in line 2.  Accordingly, the recitation “bis(n-propyl cyclopentadienyl) hafnium dimethyl” is redundant and may be deleted.  Similarly, remaining hafnium dimethyl compounds in lines 14 to 23 are also redundant and may be deleted.  

Claim 14 is objected to because of the following informalities:  In line 14, please redraw the structures so that metals lie in the center of the bonds.

Claim 26 is objected to because of the following informalities:  In line 3, please replace “a total” with “a total”.

Claim 27 is objected to because of the following informalities:  In line 3, please replace “a total” with “a total”.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 5, 6, 8-19, 21-24, 26, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is enabling for mixing a first polyolefin composition derived from a dual catalyst comprising bis(n-propylcyclopentadienyl)hafnium dichloride and the biphenyl phenol compound, shown below, with a second polyolefin composition derived from a catalyst comprising bis(n-propylcyclopentadienyl)hafnium dichloride, such that the resulting blend of polyolefin compositions exhibits a melt strength that is higher than that of the first polyolefin composition, higher than that of the second polyolefin composition, or higher than that of the first polyolefin composition and the second polyolefin composition. 

                                
    PNG
    media_image1.png
    174
    171
    media_image1.png
    Greyscale


However, the specification does not reasonably provide enablement for observing the same effect for the set of polyolefin polymer compositions prepared by mixing a first olefin composition derived from all types of at least olefin catalyst (a) and all types of at least one olefin catalyst (b) with a second polyolefin composition derived from the at least one olefin catalyst (b).  The 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to the following:  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill in the art, (5) the level of predictability of the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).

The nature of the invention and breadth of claims:  The nature of the invention is obtaining a polyolefin polymer composition by mixing a first polyolefin composition with a second polyolefin composition.  Apparently, the effect of the invention is that the melt strength of the polyolefin polymer composition is higher than that of first polyolefin composition, higher than that of the second polyolefin composition, or higher than that of the first polyolefin composition and the second polyolefin composition.  Clam states that the first polyolefin composition is derived from at least one olefin polymerization catalyst (a) and at least one olefin catalyst (b) and the second polyolefin composition is derived from at least one olefin polymerization catalyst (b).  Claim encompasses the set of first polyolefin composition derived from all types of at least one olefin catalyst (a) and at least one olefin catalyst (b).  Claim also encompasses the set of second polyolefin composition derived from all types of at least one olefin catalyst (b).

The state of the prior art and level of predictability in the art:  The state of the art with respect to preparation of polyolefins using polymerization catalysts is mature.  The art of mixing polyolefins to form a polymer blend is also well established.  However, catalytic effects are a particularly unpredictable aspect of chemistry.  In re Slocombe, 184 USPQ 741, 744 (CCPA 1975).  This is because many factors influence catalyst behavior (structure of metal complex, nature and quantity of activator and co-activator, type of monomer(s) to be polymerized, reaction conditions, nature of polymerization, i.e., solution, slurry, bulk, gas phase, and reactor design, inter alia).  Therefore, each embodiment of catalyst must be assessed individually for activity, and each 

The level of one of ordinary skill in the art:  The level of one of ordinary skill in the art is reasonably high.  The person of ordinary skill in this field of endeavor is generally a college graduate possessing a minimum of a bachelor’s degree or equivalent in chemistry or chemical engineering.  At the time of instant invention, the person of ordinary skill may have had post-graduate education or several years of experience in a research laboratory. 
      
The existence of working examples:  The disclosure teaches a first polyolefin composition derived from a catalyst containing bis(n-propylcyclopentadienyl)hafnium dichloride (labeled Catalyst A) and the biphenyl phenol compound disclosed above (labeled Catalyst B).   This first polyolefin composition is labeled BCT145629 in Table 2.  The disclosure teaches a second polyolefin composition derived from bis(n-propylcyclopentadienyl)hafnium dichloride.  This second polyolefin composition is labeled BCT146530 in Table 2.  
The Table shows that the first polyolefin composition has a melt strength of 11.9 cN.  The second polyolefin composition has a melt strength of 4.6 cN.  A blend of 75 % first/25 % second has a melt strength of 12.3 cN, a blend of 50 % first/50 % second has a melt strength of 11.8 cN, and a blend of 25 % first/75 % second has a melt strength of 9.8 cN.  Only the blend of 75 % first/25 % second has a melt strength that is higher than that of the first polyolefin composition.  Thus, claimed behavior is not universal, but only observable for these two types of polyolefin, prepared by two specific catalysts, and only under this particular 75 %/25 % ratio.  It should also be noted that this effect appears to be observable only under this particular multipass extrusion blending process.        

The amount of direction provided by the inventor:  The amount of direction provided by inventor is limited to examples utilizing a first polyolefin composition BCT145629 prepared from Catalyst A and Catalyst B and a second polyolefin composition BCT146530 prepared from Catalyst B.  

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Undue experimentation is needed to practice the full scope of the invention, especially in light of the limited example using two types of polyolefin composition, such that a complete range of polyolefin polymer compositions exhibiting claimed increases in melt strength may be obtained.  There is a certain measure of unpredictability despite the high level of skill in the art.  The person of ordinary skill in the art would need to prepare an infinite number of catalyst within the scope of generic olefin polymerization catalyst (a) and olefin polymerization catalyst (b).   The scope of metallocene catalysts of claim 8, or those defined in claim 9, still represent an innumerable set of compounds.  Even preparing the more limited set of 23 metallocenes of claim 10 or the more limited set of 32 metallocenes of claim 11 is unwieldy to one of ordinary skill in the art.  Making a series of mixed catalyst containing all permutations of these 23 or 32 metallocenes with the three types of biphenyl phenol compound in claim 14, becomes a daunting task.  The person of ordinary skill in the art then needs to prepare first and second polyolefin compositions derived from these catalysts and mix the polyolefin compositions in varying ratios.  It is apparent that even for the most limiting class of olefin polymerization catalysts (a) and olefin polymerization catalyst (b), the degree of experimentation required to assess individual polymer blends to determine which exhibit claimed effect on melt strength would be prohibitive.  

	It is stated in Brenner, Comr. Pats. v. Manson, 148 USPQ 689 (U.S. Supreme Court, 1966) that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.”  Furthermore, “patent protection is granted in return for an enabling disclosure if an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.”  Genentech, Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001 (Fed. Cir. 1997).

With these guidelines in mind, and in view of the Wands analysis set forth above, to practice the claimed invention herein, one of ordinary skill in the art would be required to engage in undue experimentation to obtain the full scope of claimed polyolefin polymer composition exhibiting a particular melt strength property, with no assurance of predictability or success.  Therefore, instant claims are deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it 

Claim 8 and 12-14 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claim recites mixing a first olefin composition derived from at least olefin catalyst (a) and at least one olefin catalyst (b) with a second polyolefin composition derived from the at least one olefin catalyst (b).  Claim 8 states that the at least one olefin polymerization catalyst (a) comprises a metallocene catalyst.  Claim 12 states that the at least one olefin polymerization catalyst (b) does not comprise a metallocene.  Claim 13 states that the at least one olefin polymerization catalyst (b) is a biphenyl phenol compound.     
Specification at Table 1, run 1 shows a polyolefin prepared from a catalyst VP-100 comprising a metallocene.  Table 1, run 3 shows a polyolefin prepared from a catalyst VP-100 + UNIV08 containing the metallocene and a biphenyl phenol catalyst.  A comparison of claimed components and experimental components is presented below.  

first polyolefin composition
second polyolefin composition
olefin polymerization catalyst (a)

olefin polymerization catalyst (b)
olefin polymerization catalyst (b)

       
Table 1, run 3
Table 1, run 1
UNIV08; biphenyl phenol

VP-100; metallocene
VP-100; metallocene


From these observations, it follows that the at least one catalyst (a) comprises the biphenyl phenol catalyst and the at least one catalyst (b) comprises the metallocene catalyst.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6, 8-19, 21-24, 26, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is drawn to a “method of increasing the melt strength of a polyolefin polymer composition comprising mixing a first polyolefin composition with a second polyolefin composition to obtain the polyolefin polymer composition”.  The method is indefinite because it is unclear how the melt strength of the polyolefin polymer composition can be increased if it is yet to be made.  Note that in order to obtain the polyolefin polymer composition, one has to mix together a first polyolefin composition with a second polyolefin composition.  The resulting polyolefin polymer composition will exhibit an inherent melt strength, but this melt strength will not have been increased unless something is done further to the polyolefin polymer composition.  Additionally, the melt strength of a first polyolefin polymer cannot be increased by blending with a second polyolefin composition because the melt strength measured thereafter reflects the melt strength of the blend, not that of the first polyolefin composition.  Similar rationale applies to claims of increasing the melt strength of a second polyolefin polymer by blending with a first polyolefin composition.  It is unclear whether the polyolefin polymer composition has a melt strength that is higher than that of the first polyolefin composition or higher than that of the second polyolefin composition or higher than that of the first polyolefin composition and second polyolefin composition.  As such, claims do not delineate the scope and effect of the invention.               
	Based on these considerations, it is deemed that claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims are subsumed under the rejection.




Claims 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   Claims drawn to mixing the polyolefin polymer composition is incorrect because the independent claim describes mixing a first polyolefin composition with a second polyolefin composition in order to obtain the polyolefin polymer composition.


Conclusion
Claims are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Scope of enablement and indefiniteness of the effect of the invention renders claims unsearchable.  A preliminary survey of prior art that may be relevant to the invention is listed in the accompanying PTO-892.  The references therein relate to melt strengths of polymer and polymer blends but remains unclear if they can be applied to instant claims.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Wu, can be reached at (571)272-1114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 11, 2021